Citation Nr: 1020863	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-23 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus. 

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

The issue of whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for bilateral hearing loss is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Board denied service connection for tinnitus in March 
2007; the Chairman of the Board has not ordered 
reconsideration of that decision.

2.  Evidence received since the March 2007 Board decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for tinnitus.

3.  The probative evidence of record is at least in equipoise 
regarding whether the Veteran's tinnitus is related to the 
Veteran's active service.


CONCLUSIONS OF LAW

1.  The March 2007 Board decision that denied service 
connection for tinnitus is final.  38 U.S.C.A § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2006).

2.  Since the March 2007 Board decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for tinnitus is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the Veteran's claim.  
This is so because the Board is taking action favorable to 
the Veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Analysis

In a March 2007 decision, the Board denied service connection 
for tinnitus.  The Veteran was informed of that decision and 
he did not file a timely appeal.  The Chairman of the Board 
has not ordered reconsideration of that decision and the 
March 2007 decision became final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  

Since the March 2007 Board decision is final, the Veteran's 
service connection claim for tinnitus may be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The claim of entitlement to service connection for tinnitus 
may be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed this application to reopen his 
claim in December 2007.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The pertinent evidence before VA at the time of the prior 
final decision consisted of the Veteran's service treatment 
records which were negative for complaints or findings of 
tinnitus.  Also of record was an April 2005 VA examination 
report which  noted that due to delayed onset of tinnitus and 
a significant history of noise post service, it was less than 
likely that tinnitus was the result of military service.    
In denying the Veteran's service connection claim in March 
2007, the Board noted that tinnitus did not manifest in 
service and was not attributable to service.  

Evidence received since the March 2007 decision for the claim 
of service connection includes a November 2007 letter from a 
clinical audiologist at Hearing Solutions, Inc. treatment 
opining that the Veteran's military noise exposure could have 
contributed to his current tinnitus.   There is also a 
February 2008 VA examination report noting that the issue of 
the Veteran's tinnitus could not be resolved without resort 
to mere speculation.  Accordingly, the Veteran has submitted 
new and material evidence which raises a reasonable 
possibility of substantiating the claim for service 
connection for tinnitus.  Thus, the claim for service 
connection for tinnitus is reopened.   See 38 C.F.R. § 
3.156(a).

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the Veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the statement of the case essentially 
considered the Veteran's claim on the merits.  Additionally, 
the Veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the Veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran essentially contends that he has tinnitus due to 
noise exposure in service.  In general, service connection 
may be granted for disability or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The record shows that the Veteran currently has tinnitus as 
noted throughout the record.  Hickson element (1) is 
accordingly met.

With respect to element (2), in-service disease or injury, 
the Board will separately discuss disease and injury.

A review of the service treatment records, including the 
examination report at service discharge, does not reveal 
diagnoses or complaints of tinnitus in service. Accordingly, 
Hickson element (2) is not met with respect to disease.  

Turning to in-service injury, the Board notes that the 
Veteran has asserted that he sustained acoustic trauma during 
service.  He contends that as a combat engineer that he was 
exposed to noise from trucks, heavy equipment, artillery, and 
guns.  The Veteran's Form DD 214 confirms that he was a 
combat engineer and that he received an award for sharp 
shooting.  Also, the Board notes that the Veteran is 
competent to give evidence about what he experienced and 
tinnitus is subject to lay observation.  See e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006).  Therefore, the Board finds that the 
Veteran was exposed to hazardous noise during service.  
Hickson element (2) is therefore satisfied.

With respect to crucial Hickson element (3), nexus, the 
question presented, i.e., the relationship, if any, between 
the Veteran's current tinnitus and his military service, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

There are multiple opinions of record addressing this issue.  
An April 2005 VA examination report noted there was a 
significant history of noise both during and after service.   
The Veteran had reported delayed onset of tinnitus.  Due to 
the delayed onset of tinnitus and significant history of 
noise exposure post service, the examiner opined that it was 
less than likely that tinnitus was the result of military 
service. 

As noted above, in a November 2007 letter, a clinical 
audiologist at Hearing Solutions, Inc. treatment opined that 
the Veteran's military noise exposure could have contributed 
to his current tinnitus.  In writing the letter, the 
audiologist reviewed the Veteran's service treatment records 
and detailed the Veteran's extensive military and post-
military noise exposure.  The clinician noted that the 
Veteran reported tinnitus during service and also stated that 
"[e]xtended duration of noise exposure without hearing 
protection could certainly contribute to the symptoms 
reported" now.  He also indicated that while normal hearing 
was noted at service enlistment and separation, noise 
exposure could have contributed or initiated the Veteran's 
current tinnitus symptoms.  He concluded that due to 
unprotected noise exposure and the duration of time in the 
noise area during service that the Veteran's military noise 
exposure most likely contributed to his current tinnitus.  

A February 2008 VA examination report noted that the Veteran 
could not remember if he had tinnitus while in service but he 
did have it one year after service discharge.  The examiner 
indicated that the Veteran had significant noise exposure 
both during and post service.  Due to the inconsistency of 
the onset of tinnitus and history of noise exposure, the 
examiner indicated that she could not resolve the issue of 
tinnitus without resorting to mere speculation.  

Based on the evidence of record cited herein, the Board 
concludes that evidence for and against the claim for service 
connection for tinnitus is at least in approximate balance.  
In other words, the Board finds, based on this record that 
the Veteran's tinnitus is as likely the result of his noise 
exposure in service as it is the result of some other factor 
or factors.  Accordingly, the Board will resolve the benefit 
of the doubt in favor of the Veteran in this case as the law 
requires and grant service connection for tinnitus.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for an 
acquired psychiatric disability is allowed.  

Service connection for tinnitus is granted.


REMAND

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding new and material 
evidence claims.  The Court requires that VA, by way of a 
specific notice letter, (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits. Id.

Review of the record shows that no such notice letter has 
been sent to the Veteran as to the issue of whether new and 
material evidence has been submitted to reopen a  claim for 
service connection for hearing loss, and he should be sent 
one on remand. By way of background, in March 2007, the Board 
denied the Veteran's claims for service connection for 
bilateral hearing loss finding that such a disability was 
neither manifest in service nor attributable to service.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the Veteran of the 
evidence and information necessary to 
reopen the claim; (2) notifies the 
Veteran of the reasons for the March 
2007 denial (it was determined that 
hearing loss was neither manifest in 
service nor attributable to service); 
and (3) notifies the Veteran of what 
specific evidence would be required to 
substantiate the element or elements 
needed to grant his service connection 
claim (i.e., medical evidence 
establishing that the hearing loss 
manifest in service or is related to 
his period of active duty). This notice 
is outlined by the Court in Kent, 
supra.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


